Barnhill, J.
On plaintiff’s exception to the judgment dismissing the action as in case of nonsuit, the familiar rule which requires that the evidence be considered in the light most favorable to the plaintiff prevails. Evidence of the defendant, whether competent or incompetent, which tends to impeach or contradict the testimony offered by plaintiff, is not to be considered. It follows that the assignment of error based on the exceptions to the admission of testimony is without substance.
The exclusion of testimony respecting alleged burns on the trees near the electric line, offered by plaintiff for the purpose of showing that defendant had notice of the defective condition of its line, if competent, does not constitute harmful error. Plaintiff alleges that the poles were rotted and splintered and the wires were of sundry gauges, were spliced together in numerous places and the insulation thereon was badly frayed and worn, by reason of which said poles and wires were in a highly dangerous and defective condition. They were experienced electricians and were aware of the dangerous situation created by such defective and worn condition. Furthermore, “the burns” were visible to the naked eye. If they tended to give notice to the defendant they likewise served to put plaintiff’s intestate and his associates on guard.
The widow and children of the deceased were the claimants in the former proceeding. Hayes v. Elon College, 224 N. C., 11. They are the ultimate beneficiaries in case of recovery in this action. Hence the former decision of this Court is res judicata as to the status of deceased as an independent contractor in his relations with defendant. Current v. Webb, 220 N. C., 425, 17 S. E. (2d), 614. It does not, however, bar plaintiff’s right to maintain this action. In the former proceeding recovery depended upon the existence or nonexistence of the master-servant relationship. Here the alleged negligence of the defendant is the gravamen of plaintiff’s cause of action. The issues involved are not the same. Odum v. Oil Co., 213 N. C., 478, 196 S. E., 823.
So then, we come to the one primary question posed for decision. Did plaintiff offer any testimony which, when considered in the light most favorable to her, tends to show that the death of her intestate was proximately caused by the negligence of defendant, and, if so, does her testimony further show as a matter of law that deceased failed to. exercise ordinary care for his own safety?
Many of the authorities cited both by plaintiff and defendant involve the master-servant relationship which imposes upon the master duties in *438excess of those which an owner-contractee owes to an independent contractor. So then, while helpful, they are not directly in point.
Ordinarily an employer of an independent contractor may not be held liable for injuries which have been sustained in the performance of the contract by the contractor himself. 35 Am. Jur., 588; Arizona, Binghampton Copper Co. v. Dickson, 195 Pac., 538, 44 A. L. R., 881; Roddy v. Mo. P. R. Co., 15 S. W., 1112, 12 L. R. A., 746, 24 Am. St. Rep., 333, Anno. 44 A. L. R., 891.
Since independent contractors are not servants of the contraetee a contractee, in the absence of some special circumstance or circumstances imposing liability, is not liable as master for injuries sustained by an independent contractor, the contractee’s liability, if any, being the same as that imposed on him with respect to third persons generally. 39 C. J., 1349, sec. 1567.
Although there are decisions contra, it is generally held that one who is having work done on his premises by an independent contractor is under the obligation to exercise ordinary care to furnish reasonable protection against the consequences of hidden dangers known, or which ought to be known, to the proprietor and not to the contractor or his servants. 39 C. J., 1345, sec. 1562.
The rule applies only to latent dangers which the contractor or his servants could not reasonably have discovered and of which the owner knew or should have known. 39 C. J., 1348, sec. 1566; 2 Shearman & Redfield, Negligence, 689 (Rev. Ed.); 3 Cooley, Torts (4th Ed.), 426.
The owner is not responsible to an independent contractor for injuries from defects or dangers of which the contractor knew or should have known, “but if the defect or danger is hidden and known to the owner, and neither known to the contractor, nor such as he ought to know, it is the duty of the owner to warn the contractor, and if he does not do this he is liable for resultant injury.” Douglass v. Peck & L. Co., 89 Conn., 662, 95 Atl., 22; Arizona Binghampton Copper Co. v. Dickson, supra; Gowing v. Henry Field Co., 281 N. W., 281; Anno. 44 A. L. R., 894; Steele v. Grahl-Peterson Co., 109 N. W., 882. See also Highway Comm. v. Transportation Corp., ante, 371.
“It has been repeatedly held that where one knowingly places himself in a place of danger which he might easily have avoided he assumes all risks incident thereto.” Dreier v. McDermott, 141 N. W., 315, 50 L. R. A. (N. S.), 566; Gowing v. Henry Field Co., supra. And the owner-contractee is not liable for injuries resulting from conditions obviously dangerous and known by the contractor to be so. Highway Comm. v. Transportation Corp., supra; Gowing v. Henry Field Co., supra.
It follows that plaintiff’s one material allegation of negligence is to the effect that the stringing of a high tension wire on house brackets *439below tbe cross arms on the poles constituted a substandard and improper installation and maintenance of high tension wires; tbat sucb improper installation created a latent, perilous and highly dangerous condition “of which the plaintiff's intestate did not have and could not have had any prior notice”; and that the defendant negligently and wrongfully failed to notify or warn plaintiff’s intestate thereof.
Whether plaintiff offered any evidence which tends to sustain the allegation is seriously debated. He first said he knew the voltage on this wire and then undertook to investigate to make sure. But he either failed to go where he could see or, having seen, disregarded the information thus obtained. Hence it is urged that he did not rely upon any implied representation as to the voltage of the wire arising out of the manner of its maintenance, and therefore defendant’s failure to give warning was not, and could not be held to.constitute, a proximate cause of his death.
This we need not now decide, for we are of the opinion that the failure of the deceased to exercise ordinary care for his own safety, as disclosed hy plaintiff’s evidence, whether denominated primary or contributory negligence, was such as to induce the one reasonable conclusion that his own lack of due care proximately caused or contributed to his injury and death.
In appraising his conduct we may assume, without deciding, that the opinion evidence tendered by plaintiff was competent and that the maintenance of the wire partly on house brackets reasonably led deceased to believe it was a low voltage wire. At the same time we must bear in mind that to constitute want of due care on his part it is not required that he should have anticipated that the peril was a deadly one. It is sufficient if he knew or should have known that substantial injury was likely to result from handling a low tension wire in such manner under the conditions then existing. Rushing v. Utilities Co., 203 N. C., 434, 166 S. E., 300: Furthermore, in respect to the work being performed by him, ordinary care means the highest degree of care. Ellis v. Power Co., 193 N. C., 357, 137 S. E., 163; Calhoun v. Light Co., 216 N. C., 256, 4 S. E. (2d), 858; McAllister v. Pryor, 187 N. C., 832, 123 S. E., 92; Turner v. Power Co., 154 N. C., 131, 69 S. E., 767; Haynes v. Gas Co., 114 N. C., 203.
The condition of had repair was a moving cause for engaging the deceased and his associates to do the work contemplated by their contract. Deceased was not a servant ordered by defendant to do what he did. He was an expert exercising his specialized knowledge according to his own judgment and with his own devices. He knew the danger inherent in the condition of bad repair as well as the peril incident to handling live wires with the naked hand while standing on wet ground. He was *440aware of the fact that the danger of handling high tension and low voltage wires under such conditions differed in degree only and that, whether the wire was high tension or low tension, it was dangerous to attempt to handle it without using the protective devices he had at hand.
He knew it was a live wire but did not know the quantity of current it carried. Means of ascertainment were at hand. By tracing the wire a short distance in either direction he could have discovered it was a high tension wire. He likewise had at hand adequate means of protection. He could have used his rubber gloves or he could have directed that the current be cut off. By pursuing either of these courses he could have handled the wire in perfect safety.
Thus it appears that the danger was obvious. Rushing v. Utilities Co., supra; Perry v. Herrin, 225 N. C., 601; Benton v. Building Co., 223 N. C., 809, 28 S. E. (2d), 491; Morrison v. Mills Co., 223 N. C., 387, 26 S. E. (2d), 857; King v. Mills Co., 210 N. C., 204, 185 S. E., 647; Scott v. Telegraph Co., 198 N. C., 795, 153 S. E., 413; Lunsford v. Mfg. Co., 196 N. C., 510, 146 S. E., 129; 38 Am. Jur., 750, sec. 91; 45 C. J., 875, sec. 306 (6).
At least two perfectly safe courses were open to the deceased, and yet he chose to proceed to handle a live wire with his bare hands while he was standing on wet ground. He discarded the safe and chose instead the patently dangerous and unsafe method of handling a dangerous instrumentality. Covington v. Furniture Co., 138 N. C., 374; Groome v. Statesville, 207 N. C., 538, 177 S. E., 638; Williams v. Mfg. Co., 180 N. C., 64, 104 S. E., 31; Clements v. Power Co., 178 N. C., 52, 100 S. E., 189; Dunnevant v. R. R., 167 N. C., 232, 83 S. E., 347; Dermid v. R. R., 148 N. C., 180; 29 C. J. S., 608, sec. 53; 45 C. J., 961; 38 Am. Jur., 873, sec. 193. His conduct in so doing evidenced a failure to use ordinary care for his own safety which, if not the sole proximate cause of his injury and death, was at least a direct contributing proximate cause thereof.
We have carefully examined the authorities cited and relied on by plaintiff, including Mack v. Marshall Field & Co., 218 N. C., 697, 12 S. E. (2d), 235. They are not at variance with the conclusion here reached. On the other hand, Rushing v. Utilities Co., supra, is in point. See also Piedmont Elec. Illuminating Co. v. Patterson’s Adm’x., 84 Va., 747, 6 S. E., 4; Anderson v. Light Co., 46 Atl., 593; Barnett v. Electric Co., 10 Fed. (2d), 111.
For the reasons stated the judgment below must be
Affirmed.